UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 19, 2012 MetaStat, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52735 (Commission File Number) 20-8753132 (IRS Employer Identification No.) 8 Hillside Drive, Suite 207 Montclair, New Jersey 07042 (Address of principal executive offices and zip code) (973) 744-7618 (Registrant's telephone number including area code) (Registrant's former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure On December 19, 2012, management of MetaStat, Inc. held presentations with investors. The investor presentation is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item9.01. Financial Statement and Exhibits (d) Exhibits. Exhibit No. Description Investor Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized.  METASTAT, INC. By:/s/ Warren C. Lau Name Warren C. Lau Title: Chief Executive Officer Dated: December 20, 2012
